J-S27032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.M.P.E. A/K/A         IN THE SUPERIOR COURT OF
D.E., A MINOR                                    PENNSYLVANIA




APPEAL OF: T.K.E., JR., FATHER

                                               No. 2977 EDA 2016


        Appeal from the Decree and Order Dated August 17, 2016
          in the Court of Common Pleas of Philadelphia County
             Family Court at Nos.: CP-51-AP-0000749-2015
                        CP-51-DP-0125918-2009
                        FID: 51-FN-470888-2009



IN THE INTEREST OF: A.L.E., A MINOR         IN THE SUPERIOR COURT
                                                      OF
                                                 PENNSYLVANIA




APPEAL OF: T.K.E., JR., FATHER

                                               No. 2978 EDA 2016


        Appeal from the Decree and Order Dated August 17, 2016
          in the Court of Common Pleas of Philadelphia County
             Family Court at Nos.: CP-51-AP-0000751-2015
                        CP-51-DP-0001624-2014
                        FID: 51-FN-470888-2009



IN THE INTEREST OF: T.K.E., III, A         IN THE SUPERIOR COURT OF
MINOR                                            PENNSYLVANIA
J-S27032-17




APPEAL OF: T.K.E., JR., FATHER

                                               No. 2979 EDA 2016


        Appeal from the Decree and Order Dated August 17, 2016
          in the Court of Common Pleas of Philadelphia County
             Family Court at Nos.: CP-51-AP-0000750-2015
                        CP-51-DP-0125919-2009
                        FID: 51-FN-470888-2009


IN THE INTEREST OF: J.E.E., A MINOR        IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA




APPEAL OF: T.K.E., JR., FATHER

                                               No. 2980 EDA 2016


        Appeal from the Decree and Order Dated August 17, 2016
          in the Court of Common Pleas of Philadelphia County
             Family Court at Nos.: CP-51-AP-0000747-2015
                        CP-51-DP-0001626-2014
                        FID: 51-FN-470888-2009


IN THE INTEREST OF: J.J.E., A MINOR        IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA




APPEAL OF: T.K.E., JR., FATHER

                                               No. 2981 EDA 2016


        Appeal from the Decree and Order Dated August 17, 2016

                                 -2-
J-S27032-17


              in the Court of Common Pleas of Philadelphia County
                 Family Court at Nos.: CP-51-AP-0000748-2015
                            CP-51-DP-0001625-2014
                            FID: 51-FN-470888-2009


BEFORE: GANTMAN, P.J., OTT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                FILED JUNE 22, 2017

        In these consolidated appeals,1 T.K.E., Jr. (Father) appeals the decrees

and orders of the Court of Common Pleas of Philadelphia County, entered

August 17, 2016, that terminated his parental rights to his children,

D.M.P.E., T.K.E., III, A.L.E., J.E.E., and J.J.E. (Children), and changed the

Children’s permanency goals to adoption. We affirm.2

        Philadelphia’s Department of Human Services (DHS) filed petitions to

terminate Father’s parental rights to the Children on October 23, 2015. The

trial court aptly summarized the events that led DHS to file those petitions in

its opinion entered December 15, 2016. We direct the reader to that opinion

for the facts of this case.

        The trial court held hearings on DHS’ petitions on February 24, 2016,

and August 17, 2016.           Neither Mother nor Father was present at the

February 24 hearing, but both were represented by counsel.           (See N.T.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    This Court consolidated these appeals, sua sponte, on October 13, 2016.
2
 The trial court terminated the parental rights of the Children’s mother, J.P.
(Mother), on February 24, 2016. Mother did not appeal that termination.



                                           -3-
J-S27032-17


Hearing, 2/24/16, at 2, 4).        Father was transported from prison to attend

the hearing on August 17. (See N.T. Hearing, 8/17/16, at 8). Testifying at

the hearings, in addition to Father, was caseworker Khaliah Moody. The trial

court entered its decrees terminating Father’s parental rights pursuant to 23

Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8) and (b), and its orders changing the

permanency goals to adoption pursuant to 42 Pa.C.S.A. § 6351, on August

17, 2016. Father filed his timely notices of appeal and statements of errors

complained of on appeal on September 12, 2016.                       See Pa.R.A.P.

1925(a)(2)(i).3

       Father raises the following question on appeal:

       A. Whether the trial court erred and/or abused its discretion by
       entering an order on August 17, 2016 involuntarily terminating
       the parental rights of [F]ather where [F]ather attempted to
       contact DHS/CUA [(Community Umbrella Agency)] on numerous
       occasions to be notified of his objectives and to visit with his
       [C]hildren without any response?

(Father’s Brief, at 5).

       We have examined the opinion entered by the trial court on December

15, 2016, in light of the record in this matter, and we are satisfied that it is

a complete and correct analysis of this case.              Further, with respect to

Father’s chief argument alleging DHS’            failure    to   provide   reasonable

reunification efforts, we observe that our Supreme Court has held:

____________________________________________


3
 The trial court entered an opinion on December 15, 2016. See Pa.R.A.P.
1925(a)(2)(ii).



                                           -4-
J-S27032-17


      Neither [f]ather nor the Superior Court point to any Pennsylvania
      or federal provision that requires delaying permanency for a
      child due to the failure of an agency to provide reasonable
      services, when a court has otherwise held that grounds for
      termination have been established and the court has determined
      that termination is in the best interests of the child by clear and
      convincing evidence. Accordingly, we conclude that the Superior
      Court erred in reversing the trial court’s termination of [f]ather’s
      parental rights as a result of CYS’s failure to provide reasonable
      efforts to enable [f]ather to reunify with Child.

In re D.C.D., 105 A.3d 662, 676 (Pa. 2014); (see also Father’s Brief, at 7-

9, 12).      In light of this precedent, we conclude that Father’s claim is

meritless.

      Accordingly, we affirm the decrees and orders of the Court of Common

Pleas of Philadelphia County that terminated Father’s parental rights to his

Children and changed their goals to adoption, on the basis of the trial court’s

opinion.

      Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/2017




                                     -5-
Circulated 06/09/2017 03:29 PM